DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claims 3-5, 14, 17-19, 28-30 are objected to because of the following informalities:

For claim 3:
In line 1, expand acronym “RAN” and enclose the acronym by parenthesis.

For claim 4:
In line 1, expand acronym “IoT” and enclose the acronym by parenthesis.

For claim 5:
In line 1, expand acronym “MIMO” and enclose the acronym by parenthesis.

For claim 14:
In line 2, expand acronym “RAN” and enclose the acronym by parenthesis.

For claim 17:
In line 1, expand acronym “RAN” and enclose the acronym by parenthesis.

For claim 18:
In line 2, expand acronym “IoT” and enclose the acronym by parenthesis.

For claim 19:
In line 1, expand acronym “MIMO” and enclose the acronym by parenthesis.

For claim 28:
In line 2, expand acronym “RAN” and enclose the acronym by parenthesis.

For claim 29:
In line 2, expand acronym “IoT” and enclose the acronym by parenthesis.

For claim 30:
In line 2, expand acronym “MIMO” and enclose the acronym by parenthesis.

Appropriate correction is required.

Claim Rejections - 35 USC § 112 – Second Paragraph
The following is a quotation of 35 U.S.C. 112(b):
(B)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention. 

Claims 8-9 and 22-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.

For claim 8:
In line 1, “the set of extension identifier values” lacks of antecedent basis. It would appear that this claim should depend upon claim 6.

For claim 22:
This claim is rejected as applied to claim 8.

For claims 9 and 23:
These claims are also rejected as they depend upon a rejected claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 6, 7, 8, 10-12, 15, 20, 21, 22, 24-26 are rejected under 35 U.S.C. 103 as being unpatentable over Batteram (US Patent Application Publication No. 2007/0150604) in view of Folke et al. (US Patent Application Publication No. 2020/0007274).

Regarding claim 1, Batteram teaches a method of wireless communication by a receiving device (Fig. 1), comprising:
receiving a message by the receiving device from a transmitting device (transmission and reception of messages between AN 120 and UEs 130 [Paragraph 18]); and
identifying a type of the message based on a message header of the message (transmitted messages is identified based on header [Paragraphs 24-25]), wherein the message header includes an identifier field of a determined length (when identifying the header, it is considered an extracted character with a state array entry which would be the identifier of the header; wherein for the length, based on a lookup table, it is determined the type of header, thus a determined length is included [Paragraphs 29-30]), wherein the identifier field includes an identifier associated with the type of the message (thus, for example, based on the stay array value it is identified a “From” message, which is identifying the type of message [Paragraph 30]), wherein the identifier is selected from a set of identifier values including one or more identifier values that fully identify the type of the message (additionally, each state entry array comprises a numeric value in connection with the identification of the transmitted message [Paragraphs 29, 58]).
However, Batteram does not explicitly mention and one or more extension field inclusion values that indicate an inclusion of an extension field of the identifier field.

and one or more extension field inclusion values that indicate an inclusion of an extension field of the identifier field (for the communication system of Fig. 2, a transmitted message, besides identifiers of the header, comprises extension fields for the determination of a proper identifier for the header in the transmitted message [Abstract | Paragraphs 15, 88, 103-104, 132]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Batteram) by including extension fields (as taught by Folke) for the purpose of efficiently identifying a type of message (Folke – Paragraph 12).

Regarding claim 6, Folke further teaches the method of claim 1, wherein the extension field includes an extension identifier selected from a set of extension identifier values (it is determined that a header extension is required for signaling a Logical Channel Identifier (LCID) value, generating a MAC sub-header including an indicator that the LCID value is extended, and transmitting a message including the generated MAC sub-header; hence, the IDs are selected from a set of IDs [Paragraphs 15-16]).

Regarding claim 7, Folke further teaches the method of claim 6, wherein the set of extension identifier values includes one or more extension identifier values that each, together with the identifier, fully identify the type of the message 

Regarding claim 8, Folke further teaches the method of claim 1, wherein the set of extension identifier values includes one or more subsequent extension field inclusion values that indicate a further inclusion of a subsequent extension field of the extension field of the identifier field (a sub-header, within the initial header, is further determined for the transmission of the message; thus including a subsequent extension field for this sub-header [Paragraphs 15-16]).

Regarding claim 10, Batteram further teaches the method of claim 1, wherein the receiving device is a user equipment (UE) (UE 130) and the transmitting device is a base station (AN 120).

Regarding claim 11, Batteram further teaches the method of claim 1, wherein the transmitting device is a user equipment (UE) (UE 130) and the receiving device is a base station (AN 120).

Regarding claim 12, this claim is rejected as applied to claim 1.

Regarding claims 15 and 26, these claims are rejected as applied to claim 1 from the perspective of a transmitting device.

Regarding claims 20-22 and 24-25, these claims are rejected as applied to claims 6-8 and 10-11, respectively.

Claims 2, 9, 13, 16, 23, 27 are rejected under 35 U.S.C. 103 as being unpatentable over Batteram (US Patent Application Publication No. 2007/0150604) in view of Folke et al. (US Patent Application Publication No. 2020/0007274) and further in view of Agiwal et al. (US Patent Application Publication No. 2016/0119102).

Regarding claim 2, the combination of Batteram and Folke teaches all the limitations recited in claim 1.
However, the combination of Batteram and Folke does not explicitly mention wherein each of the one or more extension field inclusion values indicates a set of message types.
Agiwal teaches, in a similar field of endeavor of communication systems, the following:
wherein each of the one or more extension field inclusion values indicates a set of message types (based on the included extension fields on a header, a type of message is determined when the message is being transmitted [Abstract | Paragraphs 23-24]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Batteram) by including extension fields (as taught by Folke) by 

Regarding claim 9, the combination of Batteram and Folke teaches all the limitations recited in claim 8.
However, the combination of Batteram and Folke does not explicitly mention wherein each of the one or more subsequent extension field inclusion values indicates a set of message types.
Agiwal teaches, in a similar field of endeavor of communication systems, the following:
wherein each of the one or more subsequent extension field inclusion values indicates a set of message types (based on the included extension fields on a header, a type of message is determined when the message is being transmitted [Abstract | Paragraphs 23-24]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication system (as taught by Batteram) by including extension fields (as taught by Folke) by determining the type of message (as taught by Agiwal) for the purpose of decreasing overhead in each MAC PDU (Agiwal – Paragraph 9).

Regarding claims 13, 16, and 27, these claims are rejected as applied to claim 2.

Regarding claim 23, this claim is rejected as applied to claim 9.

Claims 3-5, 14, 17-19, 28-30 are rejected under 35 U.S.C. 103 as being unpatentable over Batteram (US Patent Application Publication No. 2007/0150604) in view of Folke et al. (US Patent Application Publication No. 2020/0007274) and further in view of Agiwal et al. (US Patent Application Publication No. 2016/0119102) and Zhao et al. (US Patent Application Publication 2012/0063419).

Regarding claim 3, the combination of Batteram, Folke, and Agiwal teaches all the limitations recited in claim 2.
However, the combination of Batteram, Folke, and Agiwal does not explicitly mention wherein the set of message types corresponds to a RAN feature set, a vertical or a release in a standard, a vendor specific enhancement, or an operator specific enhancement.
Zhao teaches, in a similar field of endeavor of communication systems, the following:
wherein the set of message types corresponds to a RAN feature set, a vertical or a release in a standard, a vendor specific enhancement, or an operator specific enhancement (for the system in Fig. 1, different features are related to the type of message being transmitted. Hence, battery power saving for the UE is transmitted on the message, thus being a RAN feature [Abstract | Paragraphs 80, 84]).
Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to modify the communication 

Regarding claim 4, Zhao further teaches the method of claim 3, wherein the vertical includes a cellular IoT feature or an industrial IoT feature (among the RAN features, there is also a communication for controlling gateways/internet-devices 121 and 122 in Fig. 1 [Paragraphs 80 | Figs. 3-5]. Hence, a person having ordinary skills in the art would recognize that IoT is included).

Regarding claim 5, Zhao further teaches the method of claim 3, wherein the RAN feature set includes a MIMO enhancement or a power saving enhancement (battery power saving for the UE is transmitted on the message, thus being a RAN feature [Abstract | Paragraphs 80, 84]).

Regarding claims 14, 17-19, 28-30, these claims are rejected as applied to claims 3-5.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to FABRICIO R MURILLO GARCIA whose telephone number is (571)270-5708.  The examiner can normally be reached on 9-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sam K Ahn can be reached on 5712723044.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

August 14, 2021
/FABRICIO R MURILLO GARCIA/Primary Examiner, Art Unit 2633